UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin53233 (414) 299-2000 May 9, 2014 Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: Aspiriant Global Equity Trust File Nos.: 333-178600; 811-22648 Filing Pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940 Dear Sir or Madam: On behalf of the above-referenced registered investment company (the “Registrant”), transmitted herewith for filing pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940, as amended, is the Aspiriant Risk-Managed Global Equity Fund’s (a series of the Registrant) Form N-CSR for the annual period ended February 28, 2014.Any questions regarding this filing may be directed to the undersigned at the telephone number provided above. Sincerely, /s/Benjamin D. Schmidt Benjamin D. Schmidt Assistant Vice President Fund Administration Encl.
